 



Exhibit 10.2
[Date]
 
[Name]
[Address]
[Address]
 
Dear [Name]:
     The Compensation Committee (“Committee”) of the Board of Directors of
National Fuel Gas Company (“NFG”) awarded to you (the “Grantee”), on [date],
[number] shares of NFG Common Stock (“Common Stock”) subject to the restrictions
set out herein (“Restricted Stock”). This award is made subject to the terms of
the National Fuel Gas Company 1997 Award and Option Plan, as amended (the
“Plan”), and the administrative rules concerning the Plan that have been adopted
by the Committee (“Rules”), both of which are fully incorporated herein by
reference, and to the terms and conditions of this letter agreement.
     The Restricted Stock will be issued in the Grantee’s name but the
Restricted Stock certificate(s) will be held by NFG for the account of the
Grantee, together with stock powers that the Grantee shall execute in favor of
NFG, until such time as restrictions shall lapse. Grantee hereby agrees to
execute said stock powers in favor of NFG (and any other documents that NFG may
reasonably require in connection with this Restricted Stock) as a condition to
receiving the Restricted Stock.
     RESTRICTIONS
     The Restricted Stock shall be subject to vesting restrictions as follows:
     Until [three years after date of grant], the Restricted Stock is subject to
forfeiture, except to the extent vesting restrictions lapse as provided herein.
The Grantee will forfeit to NFG his Restricted Stock if his employment with NFG
and its subsidiaries shall terminate for any reason prior to the expiration of
vesting restrictions on such stock, unless such termination is on account of
death or termination by NFG without just cause. For purposes of this letter
agreement, “just cause” means (i) failure to comply with Company policies on
hedging, financial reporting, accurate accounting, disclosure of information
about the Company, or regulatory compliance; (ii) fraud, misconduct, or
dishonesty related to your employment; (iii) illegal conduct amounting to a
misdemeanor or felony; or (iv) the willful and continued failure to
substantially perform your duties with the Company after written warnings
specifically identifying the lack of substantial performance are delivered to
you by the Company. In the event of either your termination by NFG without just
cause or your death before [three years after date of grant], all restrictions
shall lapse on the date

 



--------------------------------------------------------------------------------



 



[Name]
[Date}
Page 2
of death or termination without just cause. Until and to the extent such
Restricted Stock has vested, it may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, except by will or the laws of descent and
distribution.
     The restrictions on vesting of the Restricted Stock awarded herein shall
lapse on [three years after date of grant]. Notwithstanding the above
provisions, the Committee, in its sole discretion, may at any time or from time
to time relax or remove any vesting or other restrictions on the Restricted
Stock in accordance with the terms of the Plan.
     ADJUSTMENT
     In the event that, as a result of a stock dividend, stock split,
recapitalization, combination of shares or other adjustment in the capital stock
of NFG or otherwise, or as a result of a merger, consolidation or other
reorganization, the Common Stock shall be increased, reduced or otherwise
changed, and by virtue of any such change the Grantee shall, in his capacity as
owner of Restricted Stock, be entitled to new or additional or different shares
of stock or securities (other than rights or warrants to purchase securities)
(“Adjustment Shares”), the certificates representing the Adjustment Shares,
together with a stock power executed by the Grantee in favor of NFG, shall also
be delivered to and held by NFG. Any Adjustment Shares shall be Restricted Stock
for all purposes of this Agreement, subject to the same restrictions as were
applicable to the Restricted Stock to which they relate.
     RIGHTS AND WARRANTS
     If the Grantee shall receive rights or warrants in respect of any
Restricted Stock or any Adjustment Shares, such rights or warrants may be held,
exercised, sold or otherwise disposed of by the Grantee, and any shares or other
securities acquired by the Grantee as a result of the exercise of such rights or
warrants likewise may be held, sold or otherwise disposed of by the Grantee free
and clear of any restrictions.
     MISCELLANEOUS
     Except for the restrictions contained in this letter agreement and the
Plan, the Grantee shall have all rights of a shareholder, including the right to
vote and receive cash dividends as and when paid.
     The Grantee, by accepting this award, represents to NFG that he is
acquiring the shares of Restricted Stock for investment and not with a view to
distribution, and the Grantee will not sell or otherwise dispose of such shares
unless such shares are registered under applicable federal and state securities
laws or the Grantee furnishes NFG an opinion of counsel, satisfactory to NFG, to
the effect that such sale or disposition is exempt from the Registration
requirements of such laws.

 



--------------------------------------------------------------------------------



 



[Name]
[Date}
Page 3
     Certificates representing shares of Restricted Stock may bear a legend
reflecting the provisions of this agreement.
     This letter agreement shall be binding upon an inure to the benefit of NFG
and the Grantee and their respective successors and legal representatives.
     Nothing in the Plan or this letter agreement gives Grantee any right to
continue in the employment of NFG or its subsidiaries.
     This letter agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified, amended,
renewed or terminated, nor may any term or condition or breach of any term or
condition be waived, except by a writing signed by the person or persons sought
to be bound by such modification, amendment, renewal, termination or waiver. Any
waiver of any term or condition or breach thereof shall not be a waiver of any
other term or condition or of the same term or condition for the future or of
any subsequent breach.
     This letter agreement shall be governed, construed and enforced in
accordance with the Plan and with the laws of the State of New York.
     In the event of the invalidity of any part or provision of this letter
agreement, such invalidity shall not affect the enforceability of any other part
or provision hereof.
     If the foregoing is acceptable to you, kindly acknowledge your acceptance
by signing both copies of this letter and returning one to Anna Marie Cellino.

              Very truly yours,

    NATIONAL FUEL GAS COMPANY


 
  By:    

 
P. C. Ackerman
Chairman and Chief Executive Officer


ACCEPTED AND AGREED TO
this ________ day of ______________________________, ___.



       
 
Grantee
       

 